            Case 1:18-cv-05567-LLS Document 16 Filed 06/23/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN T. WILLIAMS,
                               Plaintiff,
                      -against-
 PREET BHARARA (USAO), et al.,
                               Defendants.                         1:18-CV-5567 (LLS)

                                                                   1:18-CV-5970 (LLS)
 JOHN T. WILLIAMS,
                                                                   ORDER
                               Plaintiff,
                      -against-
 PREET BHARARA (USAO), et al.,
                               Defendants.


LOUIS L. STANTON, United States District Judge:

       By order and judgment dated December 21, 2018, the Court dismissed these pro se

actions without prejudice because the Court recognized Plaintiff as barred, under the “three-

strikes” provision of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g), from

bringing federal civil actions as a prisoner without prepayment of fees, that is, in forma pauperis

(“IFP”). (ECF 4.) In making that determination, the Court relied on a previous determination of

the United States District Court for the Northern District of Georgia that had recognized Plaintiff

as barred under the PLRA. (Id. at 1-2 (citing Williams v. Bank United, No. 1:17-CV-1386 (N.D.

Ga. May 4, 2017), report & recommendation adopted, (N.D. Ga. May 30, 2017))). Plaintiff

appealed.

       In a mandate dated March 20, 2020, the United States Court of Appeals for the Second

Circuit vacated this Court’s December 21, 2018 judgment. Williams v. Bharara, Nos. 19-247 (L),
           Case 1:18-cv-05567-LLS Document 16 Filed 06/23/20 Page 2 of 5



19-248 (Con) (2d Cir. Mar. 20, 2020). The Court of Appeals held that “the cases identified as

strikes by the Northern District of Georgia were dismissals partially for a § 1915(g) ground and

partially for lack of jurisdiction and such ‘mixed dismissals are not strikes under the PLRA’ in

this Circuit.” Id. (quoting Escalera v. Samaritan Vill., 938 F.3d 380, 382 (2d Cir. 2019) (per

curiam)). The Court of Appeals remanded these actions to this Court for further proceedings,

including “screening . . . the complaint[s] under 28 U.S.C. § 1915(e)(2).” Id.

       The Court therefore vacates its December 21, 2018 order of dismissal and judgment. For

the reasons discussed below, the Court (1) determines that Plaintiff is not barred under the PLRA

from bringing these actions IFP, and (2) directs Plaintiff, within 30 days of the date of this order,

to either pay the fees to bring each of these actions, or complete and submit an IFP application

for each action.

                                            DISCUSSION

A.     Plaintiff is not barred under the PLRA from proceeding with these actions IFP

       Plaintiff filed the complaints commencing both of these actions while he was incarcerated

in the Federal Correctional Institution in Marianna, Florida. 1 Because of that, and his failure to

pay the relevant fees to bring either action, the Court had to examine Plaintiff’s previous cases to

determine whether Plaintiff was permitted, under the PLRA, to proceed IFP as a prisoner. 2 The

PLRA includes the following “three-strikes” provision:


       1
           Plaintiff is no longer in custody.
       2
          . Under the PLRA, a prisoner is “any person incarcerated or detained in any facility who
is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal
law or the terms and conditions of parole, probation, pretrial release, or [a] diversionary
program.” 28 U.S.C. § 1915(h). “[T]he relevant time at which a person must be ‘a prisoner’
within the meaning of the PLRA in order for the Act’s restrictions to apply is ‘the moment the
plaintiff files his complaint.’” See Gibson v. City Municipality of N.Y., 692 F.3d 198, 201 (2d Cir.
2012) (citation omitted). And a prisoner’s pro se civil complaint is deemed “filed” at the moment
the prisoner delivers the complaint to prison authorities for mailing to the Court. See, e.g.,

                                                  2
           Case 1:18-cv-05567-LLS Document 16 Filed 06/23/20 Page 3 of 5



       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       This Court, in its December 21, 2018 order, determined that Plaintiff was barred under

this provision from bringing these actions because of a previous determination by the United

States District Court for the Northern District of Georgia that he was barred under the PLRA.

(ECF 4, at 1-2.) But in its March 20, 2020 mandate, the Court of Appeals held that “the cases

identified as strikes by the Northern District of Georgia were dismissals partially for a § 1915(g)

ground and partially for lack of jurisdiction and such ‘mixed dismissals are not strikes under the

PLRA’ in this Circuit.” Williams, Nos. 19-247 (L), 19-248 (Con) (citation omitted). Accordingly,

the Court vacates its December 21, 2018 order and judgment.

       The Court of Appeals has now made clear that a district court may not rely on another

district court’s determination that a plaintiff is barred under the PLRA; a district court instead

must do its own “independent review” as to whether the plaintiff has accumulated three strikes.

Escalera, 938 F.3d at 381-84 (where the district court relied on another district court’s previous

determination that the plaintiff had accrued five strikes, reversing and remanding after holding,

based on the language of the dismissal orders themselves, that three of the dismissals should not

have been counted as strikes). 3




Walker v. Jastremski, 430 F.3d 560, 562-64 (2d Cir. 2005). Thus, while Plaintiff is no longer in
custody, because he filed his complaints while he was incarcerated, he is considered a prisoner
for the purposes of the PLRA.
       3
          At least one other circuit has held instead that ordinary rules of issue preclusion apply
to three-strikes determinations. See Andrew v. Cervantes, 493 F.3d 1047, 1057 n.11 (9th Cir.
2006) (“[N]ormal preclusion principles will prevent a prisoner from avoiding the three-strike rule

                                                  3
           Case 1:18-cv-05567-LLS Document 16 Filed 06/23/20 Page 4 of 5



       The Court has therefore conducted its own independent review and determined that at the

time that Plaintiff submitted these actions’ complaints to his prison’s mail system for their

delivery to the Court, he had not accumulated three strikes. Thus, he is not barred under the

PLRA from proceeding with these actions IFP as a prisoner. 4

B.     Plaintiff must either pay the relevant fees or file IFP applications

       To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees (IFP), complete and submit a signed IFP application. See 28 U.S.C.

§§ 1914, 1915.

       Plaintiff did not pay the fees or submit an IFP application for either of these actions.

Accordingly, within 30 days of the date of this order, Plaintiff must either pay the fees ($400 for

one action, and $400 for the other action, totaling $800), or complete and submit two IFP

applications (one for each action, an application form is attached). If Plaintiff submits the IFP

applications, one should be labeled with docket number 1:18-CV-5567, and the other should be

labeled with docket number 1:18-CV-5970. If the Court grants the IFP applications, Plaintiff will

be permitted to proceed without prepayment of fees in both actions. See § 1915(a)(1).




based on allegations rejected in an earlier case.”).
       4
           The Court notes that because of Plaintiff’s history of filing meritless actions, on June 4,
2020, this Court directed Plaintiff to show cause, within 30 days, why the Court should not bar
Plaintiff from filing any future civil action IFP without leave of court. Williams, Scott & Assocs.,
LLC v. United States, ECF 1:20-CV-3101, 3 (S.D.N.Y. June 4, 2020). Should the Court bar
Plaintiff, that filing bar will apply prospectively and regardless of whether Plaintiff is a prisoner
at the time of filing a future civil action. Thus, it will not apply to the present actions.

                                                  4
          Case 1:18-cv-05567-LLS Document 16 Filed 06/23/20 Page 5 of 5



                                         CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff at his address

of record, and at the following address: 815 Miley Parkway, Apt. 403, Sparks, Nevada 89436.

The Clerk of Court must note service on the docket.

       The Court vacates its December 21, 2018 order of dismissal and judgment with respect to

both of these actions. (ECF 4 & 5.) No summons shall issue at this time.

       The Court directs Plaintiff to either pay the relevant fees to bring each of these actions, or

complete and submit an IFP application for each of these actions, within 30 days of the date of

this order. If Plaintiff complies with this order, these actions shall be processed in accordance

with the procedures of the Clerk’s Office. But if he fails to comply with this order within the

time allowed, the Court will dismiss the action in which he has not complied.

SO ORDERED.

 Dated:    June 23, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
